EXHIBIT WEBSITE HOSTING AND LICENSE AGREEMENT This WEBSITE HOSTING AND LICENSE AGREEMENT (the “Agreement”) is made and entered into this 20th day of May, 2008 (the “Effective Date”), by and between ZZPartners, Inc., a Nevada corporation (“Licensee”), and ZenZuu, Inc., a Nevada corporation (“Licensor”).Licensee and Licensor may be referred to herein individually as a “Party” and, collectively, as “Parties.” RECITALS WHEREAS, Licensor has developed and is the sole and exclusive owner of a global social network database (the “Database”) and an advertising revenue-sharing model (the “Revenue-Sharing Model”), which it promotes and markets on Licensor’s Internet website located at www.zenzuu.com (the “Site,” together with the Database and the Revenue-Sharing Model, the “Products”); WHEREAS, Licensor developed and is the sole and exclusive owner of all know-how and information relating to the Products, together with all trade secrets, knowledge, technology, software, means, methods, processes, practices, formulas, instructions, skills, techniques, procedures, experiences, ideas, designs, drawings, assembly procedures, computer programs, apparatuses, specifications, data, results and other material, including manufacturing procedures and test procedures and techniques, (whether or not confidential, proprietary, patented or patentable), that Licensor utilizes or later acquires in connection with the operation of Licensor’s business (“Licensor Technology”), which Licensor Technology, together with and all improvements, whether to the foregoing or otherwise, and other discoveries, developments, inventions, and other intellectual property (whether or not confidential, proprietary, patented or patentable), industrial rights and other intellectual property rights related to the Products, including, without limitation, all (i) patents, reissues of and reexamined patents, and patent applications, whenever filed and wherever issued, including, without limitation, continuations, continuations-in-part, substitutes and divisions of such applications and all priority rights resulting from such applications, (ii) rights associated with works of authorship, including, without limitation, copyrights, moral rights, copyright applications and copyright registrations; (iii) rights associated with trademarks , service marks, trade names, logos, trade dress, goodwill and the applications for registration and registrations thereof; (iv) rights relating to the protection of trade secrets and confidential information; (v) rights analogous to those set forth in this Recital and any and all other proprietary rights relating to intangible property, and (vi) divisions, continuations, renewals, reissues and extensions of the foregoing now existing, hereafter filed, issued or acquired, shall constitute the “Intellectual Property Rights” for all purposes of this Agreement; and WHEREAS, for the mutual benefit of the Parties, Licensor desires to (i) provide to Licensee certain website hosting and related services in connection with the operation of the Site, as described in Article 1 below (collectively, the “Site Services”); and (ii) grant to Licensee certain exclusive license rights to further develop and Exploit (as defined below in Section 2.1) the Intellectual Property Rights and/or the Products, pursuant to the terms and conditions of this Agreement. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties mutually agree as follows: 1 ARTICLE 1 SITE SERVICES 1.1Description of Services.During the term of this Agreement, Licensor agrees to provide to Licensee the Site Services, pursuant to the terms and conditions as set forth in this Agreement, including, without limitation, the Service Level Agreement attached hereto as Exhibit A (the “SLA”).Except as otherwise expressly set forth herein, Licensor solely shall be responsible for all methods, means, techniques, sequences and procedures and for coordinating all portions of the Site Services.Any change in the scope of the Site Services shall be made only in writing executed by authorized representatives of both Parties.The applicable terms and conditions of this Agreement will apply to any and all additional services agreed to by the Parties.The Site Services will include the following: (a)Licensor will be solely responsible for housing, maintaining, supporting and operating the Site for all functions pertaining to this Agreement. (b)Licensor will be solely responsible for maintaining, supporting and developing software necessary to operate the Site and perform the Site Services hereunder. (c)Licensor will be solely responsible for providing, updating, uploading and maintaining any and all files, pages, data, works, information and/or materials on, within, displayed, linked or transmitted to, from or through the Site, including, without limitation, trade or service marks, images, photographs, illustrations, graphics, audio clips, video clips, e-mail or other messages, metatags, domain names, look and feel of the Site, software and text (collectively, the “Content”).Licensor shall retain all right, title and interest in and to the Content and all legally protectable elements, derivative works, modifications and enhancements thereto, whether or not developed by Licensor, Licensee or any contractor, subcontractor or agent for either Party.To the extent that ownership of the Content does not automatically vest in Licensor by virtue of this Agreement or otherwise, Licensee agrees to transfer and assign to Licensor all right, title and interest in and to such Content.Notwithstanding the foregoing, Licensor shall comply with requests of Licensee to immediately remove Content that Licensee deems, in its reasonable discretion, objectionable or offensive. (d)Each of Licensor and Licensee will be solely responsible for designating a system administrator and maintaining a dedicated database server and related computer equipment necessary for providing and/or accessing the Site Services, as applicable.In the event that additional hardware, firm ware, server capacity, or equipment becomes necessary (collectively, the “Equipment”) in providing and/or accessing the Site Services, as applicable, each of Licensor and Licensee shall be solely responsible for their individual respective costs in acquiring such Equipment. (e)Licensor will upload and obtain all releases, consents and such other arrangements as may be necessary in operating the Site and providing the Site Services and the Content as set forth herein. (f)Licensor will use its best efforts to ensure that the Site is correctly tuned and utilized to provide optimal performance and utilization to at least the minimum performance standards specified in the SLA. (g)Licensor will consult with Licensee as necessary to facilitate the performance of the Site Services as contemplated in this Article 1, including, without limitation, evaluating the need on an annual basis, or as otherwise agreed to by the Parties, to redesign the Site to keep it looking fresh and to utilize the latest technology to drive advertising revenue and increase the number of members included in the Database. 2 (h)Licensor will provide to Licensee prompt and responsive customer support in connection with the Site Services and will designate a support representative to Licensee for the term of this Agreement.Licensee shall appoint a designated person as the primary contact for all Site Services to be provided by Licensor.Such assistance shall be provided by Licensor to Licensee without charge. (i)Except as otherwise set forth herein, Licensor shall have the exclusive right to manage all resources used in providing the Site Services as Licensor deems appropriate, including, without limitation, the right to relocate and substitute computer equipment, personnel and other resources, and to change computer configurations and procedures. ARTICLE 2 LICENSE GRANT 2.1Exclusive License Grant.Subject to the terms and conditions of this Agreement, Licensor hereby grants to Licensee, and Licensee hereby accepts, as of the Effective Date, a perpetual and exclusive right and license: (a) to develop and Exploit the Intellectual Property Rights and/or the Products in the United
